Case 2:07-cv-03541-KSH-CLW Document 1167 Filed 11/02/18 Page 1 of 3 PageID: 61983




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

    IN RE: AETNA UCR LITIGATION,                        Master File No.07-3541 (KSH)(CLW)
                                                        MDL NO.2020


     This Document Relates To: ALL CASES                     STIPULATION OF DISMISSAL




            IT IS HEREBY STIPULATED by and among the parties and their counsel as follows:

            1.      Civil Action No. 07-3541/MDL Master Docket. Each of the named plaintiffs

    joining in the Fourth Joint Consolidated Amended Class Action Complaint for MDL 2020

    (Michele Cooper, Michele Werner, Paul Smith, Sharon Smith, Carolyn Samit, John Seney, Alan

     John Silver, Mary Ellen Silver, Jeffrey M. Weintraub, Frank 0. Tonrey, M.D., and Carmen M.

     Kavali, M.D.), dismisses all of his or her respective claims, and this case, with prejudice, with all

     parties bearing their own costs. In addition, for avoidance of doubt, to the extent these plaintiffs

     ever asserted or had any claims in any other case that was consolidated into or otherwise a part of

     MDL 2020 which were not previously dismissed with prejudice, they also dismiss these other

     claims with prejudice, with all parties bearing their own costs.

            2.      Civil Action No. 09-468. John Seney, the sole plaintiff in Civil Action No. 09-

    468, hereby dismisses his claims, and that case, with prejudice, all parties bearing their own

     costs. In addition, for avoidance of doubt, to the extent Mr. Seney ever asserted or had any

     claims in any other case that was consolidated into or otherwise a part of MDL 2020 which were

     not previously dismissed with prejudice, he also dismisses these other claims with prejudice,

     with all parties bearing their own costs.

            3.      Civil Action No. 09-1577. Kathy Tisko, P.T., the sole plaintiff in Civil Action

     No. 09-1577, hereby dismisses her claims, and that case, with prejudice, all parties bearing their
Case 2:07-cv-03541-KSH-CLW Document 1167 Filed 11/02/18 Page 2 of 3 PageID: 61984




    own costs. In addition, to the extent Ms. Tisko ever asserted or had any claims in any other case

     that was consolidated into or otherwise a part of MDL 2020 which were not previously

     dismissed with prejudice, she also dismisses those other claims with prejudice, with all parties

     bearing their own costs.

            4.      Civil Action No. 09-2027. Jeffrey M. Weintraub, the sole plaintiff in Civil Action

     No. 09-2027, hereby dismisses his claims, and that case, with prejudice, all parties bearing their

     own costs. In addition, to the extent Mr. Weintraub ever asserted or had any claims in any other

     case that was consolidated into or otherwise a part of MDL 2020 which were not previously

     dismissed with prejudice, he also dismisses those other claims with prejudice, with all parties

     bearing their own costs.

            5.      Civil Action No. 09-3972.       North Peninsula Surgical Center, L.P., the sole

     plaintiff in Civil Action No. 09-3972, hereby dismisses its claims, and that case, with prejudice,

     all parties shall bearing their own costs. In addition, to the extent North Peninsula ever asserted

     or had any claims in any other case that was consolidated into or otherwise a part of MDL 2020,

     it also dismisses those other claims with prejudice, with all parties bearing their own costs.

            6.      Civil Action No. 10-721. Alan John Silver and Mary Ellen Silver, the sole

     plaintiffs in Civil Action No. 10-721, hereby dismiss their claims, and that case, with prejudice,

     all parties shall bearing their own costs. In addition, to the extent Alan John Silver or Mary Ellen

     Silver ever asserted or had any claims in any other case that was consolidated into or otherwise a

     part of MDL 2020, they also dismisses those other claims with prejudice, with all parties bearing

     their own costs.
Case 2:07-cv-03541-KSH-CLW Document 1167 Filed 11/02/18 Page 3 of 3 PageID: 61985




            7.      The foregoing does not resolve any claims in Civil Action Nos. 10-636, 11-3196,

     and 11-3203.


            8,      Defendants consent to and join in each of the above dismissals.

     DATED:         October 22, 2018

     CARELLA,BYRNE,CECCHI,                            CONNELLFOLEYLLP
     OLSTEIN,BRODY & AGNELLO,P.O.                     Attorneysfor Defendants
     Attorneysfor Plaintiffs
     JOHN SENEY,ALAN JOHN SILVER,                     Bv:    /s/Patricia A. Lee
     MARY ELLEN SILVER,FRANK G.                              PATRICIA A. LEE
     TONREY,M.D., CARMEN M. KAVALI,
     M.D., NORTH PENINSULA SURGICAL
     CENTER,L.P.

     Bv:    /s/James E. Cecchi
            JAMES E. CECCHI                            Pursuant to the foregoing stipulation,
                                                       the Clerk of the Court is directed to
     SCOTT + SCOTT, Attorneys at Law LLP
     Attorneysfor Plaintiff                            close Civil Action Nos. 09-468,09-1577,
     JEFFREY M. WEINTRAUB                              09-2027,09-3972, and 10-721.
     Bv:    /s/Joseph P. Guslielmo
            JOSEPH P. GUGLIELMO                        SO ORDERED.
                                                       November 2,2018
     EPSTEIN P.C.
     Attorneysfor Plaintiffs
     MICHELE COOPER, MICHELE WERNER,
     PAUL AND SHARON SMITH and
     CAROLYN SAMIT


     Bv:    /s/Roy A. Epstein
            ROY A. EPSTEIN


     LITE DEPALMA GREENBERG,LLC
     Attorneysfor Plaintiff
     KATHY TISKO,P.T.



     Bv:    /s/Bruce D. Greenbers
            BRUCE D. GREENBERG
